Citation Nr: 0310635	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-33 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance or by reason 
of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from May 1944 to December 
1945.  He died in October 1967 and was survived by his wife, 
the appellant. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought on appeal.


REMAND

The appellant claims that she is entitled to special monthly 
pension for a surviving spouse because she is in need of 
regular aid and attendance of another person and is 
essentially housebound due to her orthopedic and psychiatric 
disabilities.  Upon review of the record, the Board finds 
that further development is necessary.

The duty to assist includes the duty to conduct a thorough 
and contemporaneous examination to ensure that the evaluation 
of the disability is a fully informed one.  38 U.S.C.A. 
§ 5103A; see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, however, the medical evidence of 
record is insufficient for the Board to make a fully informed 
decision on the appellant's claim.  Although private medical 
records were submitted in support of the appellant's claim, 
the Board does not find it adequately addresses the necessary 
criteria to determine the issue on appeal.  Moreover, the 
Board notes that a VA examination for the purposes of 
determining the need for regular aid and attendance or 
housebound status has not been conducted.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The appellant should be afforded a VA 
examination by a physician to determine 
housebound status or the need for regular 
aid and attendance.  The claims folder 
and a copy of this Remand should be 
furnished to the examiner for review in 
conjunction with the examination.  All 
tests deemed necessary should be 
performed.  Each of the appellant's 
disabilities, including dementia, should 
be evaluated. The examiner is asked to 
describe the nature of the appellant's 
disabilities and the effect they have on 
her ability to perform daily functions.  
The examiner should answer each of the 
following questions:

(a) Is the appellant able to dress or 
undress herself and keep herself 
ordinarily clean and presentable? 

(b) Does she require frequent adjustment 
of any special prosthetic or orthopedic 
appliances that cannot be done without 
aid? 

(c) Is she unable to feed herself through 
loss of coordination of upper extremities 
or through extreme weakness, or unable to 
attend to the wants of nature? 

(d)  Does she have incapacity, physical 
or mental, that requires care or 
assistance on a regular basis to protect 
her from hazards or dangers incident to 
her daily environment? 

(e) Does she have any disability that 
requires that she remain in bed? 

(f) Is she substantially confined to her 
dwelling and the immediate premises, and 
if so, it is reasonably certain that the 
disability or disabilities and resultant 
confinement will continue throughout her 
lifetime? 

2.  The appellant is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2002).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the appellant's 
last known address.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedure at once.  
The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one year period for receipt of 
additional evidence.  

4.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the appellant's claim of entitlement to 
special monthly pension for a surviving 
spouse based on the need for regular aid 
and attendance or by reason of being 
housebound.   

5.  If the benefit sought is not granted, 
the appellant and her representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and to provide due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant until she is notified.  The appellant has the right 
to submit additional evidence and 


argument on each matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



